Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 14, 2016

                                    No. 04-16-00186-CV

 COTTER & SONS, INC..; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
 Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway Building, LP; Et al.,
                                        Appellants

                                             v.

                    BJ CORPORATION d/b/a National Building Service,
                                   Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-09427
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
        Appellants’ second motion for extension of time to file brief is hereby GRANTED. Time
is extended to October 6, 2016.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court